Motion Granted; Petition for Writ of Mandamus Dismissed; and
Memorandum Opinion filed February 6, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00078-CV



                     IN RE SAMANTHA PERRY, Relator


                         ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2005-12087A

                         MEMORANDUM OPINION

      On January 27, 2014, relator Samantha Perry filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable James
Lombardino, presiding judge of the 308th District Court of Harris County, to
vacate an order denying relator’s motion to dismiss the underlying litigation. Also
on January 27, 2014, relator filed a motion for emergency stay, requesting that this
Court stay the underlying proceedings pending disposition of the petition for writ
of mandamus. See Tex. R. App. P. 52.10. This Court denied the motion to stay on
January 28, 2014.

      On January 31, 2014, relator filed a motion to dismiss her petition. We grant
the motion and dismiss relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel Consists of Justices Boyce, Christopher, and Brown.




                                         2